 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9    JOHN CASTILLO,                                       Case No. 1:18-cv-01139-LJO-SAB

10                   Plaintiff,                            ORDER REQUIRING PLAINTIFF TO FILE
                                                           NOTICE RE STATUS OF ACTION
11           v.
                                                           FIVE DAY DEADLINE
12    MARTINO CARTIER,

13                   Defendant.

14

15          Plaintiff John Castillo filed this action on August 21, 2018. (ECF No. 1.) On August 23,

16 2018, the scheduling order issued and a mandatory scheduling conference is set for November 6,

17 2018, at 10:00 a.m. in Courtroom 9. (ECF No. 4.) The summons was served on September 25,

18 2018, ECF No. 5), making an answer to the complaint due within 21 days, Fed. R. Civ. P.

19 12(a)(1)(A)(i). No answer to the complaint has been filed nor have the parties filed a stipulation
20 to extend time for the defendant to file his answer.

21          Accordingly, IT IS HEREBY ORDERED that within five days of the date of entry of this

22 order, Plaintiff shall file a notice informing the Court of the status of this action.

23
     IT IS SO ORDERED.
24

25 Dated:      October 23, 2018
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                       1
